Citation Nr: 0420278	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  98-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  
Service in Vietnam is indicated by the evidence of record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The prior procedural history of this case is set forth in a 
remand issued by the Board in February 2001.  The development 
requested by the Board in its 2001 remand has been 
accomplished and the case is now ready for appellate review 
by the Board.


FINDINGS OF FACT

1.  The record includes medical evidence showing a diagnosis 
of PTSD based on the veteran's claimed in-service stressors.

2.  During service, the veteran did not engage in combat with 
the enemy.

3.  The evidence of record does not verify the occurrence of 
any of the veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he developed PTSD as a result of his 
Vietnam service.
His specific contentions will be addressed in detail by the 
Board in the analysis below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The 
veteran's claim on appeal remains pending and therefore, the 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this case has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant of any 
information and any medical or lay evidence not previously 
provided that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [letter from VA to 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Throughout the lengthy development of this claim, the RO has 
made it clear as to what evidence it would obtain and what 
evidence the veteran needed to provide.  Since as discussed 
below the outcome of this case hinges on verification of the 
veteran's stressors, the RO specifically asked the veteran to 
provide stressor information.  See the detailed, nine page 
letter dated May 17, 1996 from the RO to the veteran.

Moreover, pursuant to instructions contained in the Board's 
February 2001 remand a letter was sent to the veteran in 
March 2001, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  It 
further explained that VA would obtain VA medical records and 
would make reasonable efforts to help him get relevant 
evidence, such as private medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The Board finds that this letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
this claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the letter 
requested a response within the next 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, which the Board 
finds was in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  The one-year period has since expired.

In view of the above, the Board finds that the veteran was 
notified properly of his statutory notice rights under the 
VCAA.

The Board is aware of the recent Court decision in the case 
of Pelegrini v. Principi, 17 Vet. App. 412 (2004) in which it 
was essentially held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  However, as alluded to 
above the claim in this case had been filed and initial 
adjudication had taken place long before the VCAA was 
enacted. Thus, preadjudication notice was not provided, nor 
was it possible to so provide.  The Court decision does not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these facts. In any event, 
the concerns with respect to the VCAA which triggered the 
Board's February 2001 remand have, in the opinion of the 
Board, been satisfied by means of the subsequent 
notification, evidentiary development and adjudication 
actions of the RO.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of service connection for PTSD and 
that there is no reasonable possibility that further 
assistance would aid in substantiating this claim.  In 
particular, the record shows that the RO obtained relevant 
medical records, and the veteran was provided with VA 
examinations in connection with his claim.  Extensive 
evidentiary development, particularly with respect to the 
veteran's claimed stressors, was accomplished by the RO 
pursuant to the Board's February 2001 remand.  There is no 
indication that there exists any evidence which has a bearing 
on this claim which has not been obtained.
It appears the veteran has submitted and VA has obtained all 
relevant medical records necessary to decide this claim at 
the present time.  See e.g. Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) [when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply]; see also 
VAOPGCPREC 5-2004.

Moreover, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.103 (2003).  The veteran was informed of 
his right to a hearing but indicated on his Form 9 
substantive appeal of October 1998 that he did not want a 
hearing before the Board.  The veteran's representative has 
submitted written argument in his behalf as well.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim on appeal has been consistent 
with the provisions of the new law.  Under these 
circumstances, the Board can identify no further development 
that would avail the veteran or aid the Board's inquiry.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003).  With 
regard to the second PTSD criterion, evidence of in- service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).

Section 1154(b) of 38 U.S.C.A. requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, as previously stated, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau at 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between PTSD and a claimed in-service 
stressor.  See also Moreau, supra.

There is of record a medical diagnosis of PTSD reported on a 
VA examination conducted in June 1995, the report of which 
denoted several of the veteran's alleged Vietnam stressors, 
in particular, his account of a helicopter crash in September 
1966.  Additionally, VA outpatient treatment reports dated in 
1997-98 reflect that the veteran was diagnosed with PTSD.

A more recent VA examination conducted in September 2003 did 
not definitively conclude that the veteran had PTSD (the 
examiner stated that the veteran did not meet the criteria 
for PTSD under the DSM-IV, but that a PTSD diagnosis was 
supported by the result of the veteran's Mississippi Scale 
test); however, for purposes of this claim, which was filed 
by the veteran in May 1995, the Board finds that the PTSD 
diagnoses entered on the June 1995 VA exam and the 1997-98 
outpatient reports arguably satisfy elements (1) and (3) 
cited above.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) [requirement of "current disability" of PTSD met if 
symptomatology of PTSD demonstrated at the time the 
application for benefits was filed].

In view of the foregoing, the critical inquiry in this case 
is element (2), whether there is credible supporting evidence 
that an in-service stressor actually occurred.

Combat status

The requirements for verification of a stressor event are 
largely determined by whether the veteran engaged in combat 
with the enemy during his period of active military service.  
The veteran has described in considerable detail having been 
in combat in Vietnam, the credibility of which will be 
addressed below; however, the Board is unable to identify 
satisfactory objective evidence which proves this assertion.

First, the Board notes that the veteran did not receive any 
awards or decorations indicative of combat participation.  
His Department of Defense Form-214 shows that he received 
several medals, to include the Vietnam Service Medal and the 
Vietnam Campaign Medal with device (1960), but the Board 
finds that none of these awards is conclusive on the issue of 
combat status.  

The Vietnam Service Medal was awarded to all members of the 
U. S. Armed Forces serving at any time between July 4, 1965 
and March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspace thereover in direct support of operations in 
Vietnam.  See Army Regulation 672-5-1.

The Republic of Vietnam Campaign Medal with device (1960) was 
also awarded to all service personnel who served in that 
theater of operations for at least 6 months between March 1, 
1961 and March 28, 1973, and so it, too, is not determinative 
by itself of combat participation.  It bears mentioning that 
this medal was awarded to those individuals that served less 
than 6 months, but only if they were wounded by hostile 
forces, captured by hostile forces but later escaped or were 
rescued or released, or were killed in action or otherwise in 
the line of duty. None of these circumstances apply to the 
facts of this case.  The designation "with device (1960)" 
refers only to rules authorizing a commander's requisitioning 
of a ribbon for initial issue to eligible individuals.  

The veteran's other awards, the National Defense Service 
Medal, 2 O/S (overseas) Bars, and Good Conduct Medal, do not 
imply combat participation.  The Board notes as well that the 
veteran has not asserted or implied that he was awarded any 
decorations for combat.

Second, the veteran's service medical records show that he 
did not incur any injuries reflective of participation in 
combat, and his military personnel records provide no indicia 
of combat participation.  His duties and assignments do not 
suggest he had any combat role in Vietnam [he was trained as 
a power plant operator/mechanic and during his Vietnam 
service, he was assigned to two signal companies as a 
powerman].

Furthermore, to the extent it can be implied from the 
veteran's contentions that all of Vietnam was a combat zone, 
this fact alone is insufficient to establish combat status.  
Setting aside whether this is a factually true statement 
about Vietnam during the period of U. S. combat operations in 
that country, 38 U.S.C.A. § 1154 requires that a veteran 
actually participated in combat with the enemy, meaning 
participation in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99.

In short, the Board places much greater weight of probative 
value on the official service department records than it does 
on the veteran's uncorroborated and self-serving statements 
made in connection with his claim for VA disability benefits 
some 30 years later.  See 38 C.F.R. § 3.203 (2003); see also 
Cartright v. Derwinski, 2 Vet. App. 24 (1991) [although the 
Board must take into consideration the veteran's statements, 
it may consider whether self-interest may be a factor in 
making such statements] and Curry v. Brown, 7 Vet. App. 59 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran years after the 
events in question].

After reviewing the record, the evidence in favor of the 
veteran's alleged participation in combat consists 
exclusively of his unverified statements.  The objective 
evidence discussed above does not indicate any combat-related 
activity on the part of the veteran.  The Board therefore 
concludes that combat status has not been demonstrated in 
this case, and that the provisions of law pertaining thereto 
do not apply in this case.  Because it has not been shown 
that the veteran engaged in combat, the law requires that 
stressors be corroborated by evidence other than the 
veteran's lay testimony or the diagnosis of PTSD.

(ii.) Corroboration of stressors

The veteran has provided statements alleging exposure to 
numerous purported stressors in Vietnam, including being 
attacked by mortar and sniper fire, acting as a "machine 
gunner" and firing weapons against the enemy, being involved 
in a helicopter crash after that aircraft was shot down by 
small arms fire, witnessing atrocities and being involved in 
graves registration duties.  See, e.g., VA social surveys 
dated June 1995 and September 2003 and the veteran's response 
to the RO's May 1996 letter requesting a description of 
stressors.  The RO has attempted to verify these purported 
stressors, both before and in response to the Board's 
February 2001 remand, without success. 

It is the responsibility of the Board to determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  
Based on the evidence of record, which includes the RO's 
exhaustive and detailed stressor verification efforts taken 
with the cooperation of the United States Armed Services 
Center for Research of Unit Records (USASCRUR), and for 
reasons explained in detail below, the Board finds the 
veteran's stressor accounts to be a fabrication designed to 
obtain monetary benefits from the United States government.  

The veteran has claimed three main stressors.  These events 
involved an attack at the Nha Trang Air Base on Christmas 
Day, 1965; an attack directed at Hon Mot Island in February 
1966, and the above-cited helicopter crash, which he claimed 
occurred in September 1966.

In an Administrative Decision dated in August 2003, the RO 
set forth a detailed summary of why none of these events 
occurred as claimed by the veteran.  In brief, the 
verification efforts undertaken through USASCRUR provided no 
proof at all that the Nha Trang Air Base was subject to an 
attack in December 1965.  This finding is significant, given 
the considerable detail the veteran provided in several 
stressor statements submitted with his claim.  He described 
what amounted to a large-scale attack on the base as well as 
his direct involvement in heavy combat.  There is no proof 
whatsoever that an attack occurred at this air base.  

The veteran has claimed to be a "machine gunner" despite 
any official reference to such specialty.  He has made 
repeated references to his training and use of a ".60 
caliber" machine gun.  The Board takes judicial notice is 
not then or ever a weapon in the U. S. Army's arsenal.  

Not surprisingly, the veteran's account of his assistant 
gunner and ammo bearer's deaths/wounding during the alleged 
Christmas Day attack at Nha Trang appears to be a total 
fabrication.  As detailed in the RO's Administrative 
Decision, efforts to verify the presence of the assistant 
gunner named by the veteran did not come close to matching 
the time and place of his death.  The veteran named a 
Specialist R. J. M. as the person in question, and he 
initially stated that he died at the purported Nha Trang 
battle in the role of assistant gunner.  However, it appears 
that the veteran changed his story when he realized that 
R.J.M. died not at Nha Trang in December 1965 but on May 13, 
1966, as notated on the Vietnam Memorial's website.  
Verification efforts through USASCRUR revealed that Spec. M. 
died in combat on May 13, 1966 approximately 150 miles south 
of Nha Trang and at no time was he ever stationed with the 
veteran's units in Vietnam.  Moreover, USASCRUR verified that 
the U. S. Army sustained no fatal casualties between December 
15-31, 1965 anywhere in Vietnam.

The Board additionally observes that there is no official 
account that any attack occurred at the Nha Trang Air Base at 
any time when the veteran was there with the first signal 
company he was assigned to upon arrival in Vietnam (the 362nd 
Signal Co.).

In short, there is no objective whatsoever that the veteran 
was a machine gunner in a battle at Nha Trang in December 
1965 as he claims, or at any other time.  In light of the 
objective records, discussed above, the veteran's accounts of 
his participation in combat as a machine gunner are patently 
false.  The Board accords absolutely no credibility to the 
veteran's Nha Trang attack story.  

Similarly, the veteran's entire Hon Mot Island attack story 
appears to be a complete fabrication.  First, USASCRUR could 
not verify such an attack by any official reports.  Second, 
and even more damaging to the veteran's claim, is the simple 
fact that his personnel records show he was nowhere in the 
vicinity of this Island when he claims the alleged attack 
occurred in February 1966.  As detailed in the Administrative 
Decision of the RO, Hon Mot Island was located in the bay of 
Nha Trang, but his personnel records confirm that he was 
reassigned to another signal company (the 518th Signal Co.) 
at Vung Tau, approximately 220 miles to the south of Nha 
Trang on January 3, 1966, or at least a month prior to the 
alleged attack at Hon Mot Island.  The Board finds that the 
veteran's account of this alleged stressor to be not 
credible.

The Board finds that this case is distinguishable from Suozzi 
v. Brown, 10 Vet. App. 307 (1997) and Pentecost v. Principi, 
16 Vet. App. 124 (2002).  In those cases, the claimant's 
location in the general vicinity of the claimed stressful 
events was confirmed by official sources.  In this case, 
however, there is no evidence from official sources or other 
credible corroborating evidence that the dates and times of 
the veteran's claimed stressors correspond to events shown to 
have occurred.

There is also the veteran's account of the helicopter crash.  
He claims that he was a crewmember aboard a UH-1 gunship 
helicopter that was taken down by enemy gunfire in September 
1966.  There is, however, no official documentation showing 
that the veteran was ever assigned or temporarily attached to 
a helicopter unit.  USASCRUR found that the only helicopter 
unit equipped with the UH-1 craft and in the area where the 
veteran was stationed in Vietnam during the period June-
September 1966 was the 114th Assault Helicopter Company.  
There is no record showing he was ever assigned to this unit, 
and the Board agrees with the RO that based on the nature and 
duties of these highly trained helicopter crews, it is 
unlikely he would be so assigned given his duties as a 
powerman in a signal company.  The veteran has not provided 
any reasonable, believable  explanation as what he was 
doing aboard an assault helicopter which was shot down by 
enemy fire. 

The veteran's story is further deflated by the fact that 
USASCRUR verified that the UH-1 carried a crew of four, and 
not eight as claimed by the veteran in his September 1996 
stressor statement, and that there was no provisions in the 
several versions of this gunship to carry other personnel, 
including passengers.  Further, while the unit histories for 
the 114th Assault Helicopter Company did show that two 
gunships went down by enemy fire in September 1966, with a 
combined total of one crewmember killed and five others 
wounded, none of the names of the individual crewmembers 
included the veteran.

Moreover, the patently incredible nature of the veteran's 
account the purported helicopter crash is further highlighted 
by his account of injuries he reportedly sustained in this 
alleged incident.  The Board notes with a considerable degree 
of incredulity that the veteran alleged that he jumped out of 
the helicopter and fell 50 feet to the ground.  In connection 
with his initial claim for service connection he did not 
describe any injuries in this fall [see his statement dated 
September 12, 1996], but he later changed his story and 
claimed the impact of the crash knocked him unconscious and 
caused a concussion and bruises [see his statement received 
on October 15, 1997].  In any event, there is no account in 
the service medical records of treatment for any injuries 
related to such a fall.  

For these reasons, his helicopter crash story lacks 
credibility in the same manner as his other Vietnam stressor 
accounts.

The veteran has also referred to stressors involving 
witnessing or participating in  atrocities involving scores 
of Vietnamese civilians (women, children, and the elderly) 
and graves registration duties.  These stressors have not 
been verified.  His personnel records do not verify that the 
veteran ever served in a graves registration detail, as he 
claimed in his October 1997 statement.  No other official 
military document in the file provides corroboration of this 
assertion as well.  

The Board believes that in light of the veteran's manifestly 
false statements concerning the nature of his service in 
Vietnam and other obviously untrue statements made by him in 
connection with his appeal, his vague and uncorroborated 
statements concerning atrocities and the like are not to be 
believed.  The Board accords far greater weight of probative 
value to the information contained in the service department 
operational reports obtained by USASCRUR and in the veteran's 
service medical and personnel records, which do not verify 
the stressor events in question, or in any way suggest that 
any of these events ever occurred as the veteran claims.

Accordingly, because a preponderance of the evidence is 
against the veteran's claim that he ever experienced the 
stressors he claims to have experienced while in Vietnam, the 
second element of 38 C.F.R. § 3.304(f) has not been met, and 
the claim fails on that basis. 

In summary, the Board concludes that service connection for 
PTSD is not warranted.  The veteran is not entitled to the 
application of the benefit of the doubt because there is no 
reasonable doubt that could be resolved in his favor.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  
The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



